Exhibit 10.4 THIRD AMENDMENT TO LOAN AGREEMENT Third Amendment to Loan Agreement, dated the 10th day of September, 2007, by and among Matthews International Corporation, a Pennsylvania corporation (the "Borrower"), the Banks (as defined in the Loan Agreement (as hereinafter defined)), Citizens Bank of Pennsylvania, a Pennsylvania banking institution, in its capacity as joint lead arranger and administrative agent for the Banks (in such capacity, the "Agent"), PNC Bank, National Association, a national banking association, in its capacity as joint lead arranger and syndication agent for the Banks (in such capacity, the "Syndication Agent"), and National City Bank, successor by merger to National City Bank of Pennsylvania, in its capacity as documentation agent for the Banks (in such capacity, the "Documentation Agent") (the "Third Amendment"). WITNESSETH: WHEREAS, pursuant to that certain Loan Agreement, dated December 3, 2001, by and among the Borrower, the Banks, Citizens Bank of Pennsylvania, a Pennsylvania banking institution, in its capacity as agent for the Banks, and PNC Bank, National Association, a national banking association, in its capacity as the documentation agent for the Banks, as amended by that certain (i) First Amendment to Loan Agreement, dated April 21, 2004, by and among the Borrower, the Banks, Citizens Bank of Pennsylvania, a Pennsylvania banking institution, in its capacity as lead arranger and administrative agent for the Banks, PNC Bank, National Association, a national banking association, in its capacity as lead arranger and syndication agent for the Banks, and National City Bank of Pennsylvania, in its capacity as documentation agent for the Banks, and (ii) Second Amendment to Loan Agreement, dated February 8, 2005, by and among the Borrower, the Banks, Citizens Bank of Pennsylvania, a Pennsylvania banking institution, in its capacity as lead arranger and administrative agent for the Banks, PNC Bank, National Association, a national banking association, in its capacity as lead arranger and syndication agent for the Banks, and National City Bank of Pennsylvania, in its capacity as documentation agent for the Banks (as amended, the "Loan Agreement"), pursuant to which, among other things, the Banks agreed to extend a revolving credit facility to the Borrower in an aggregate principal amount not to exceed One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00); and WHEREAS, the Borrower desires to amend certain provisions of the Loan Agreement and the Banks and the Agent desire to permit such amendments pursuant to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises contained herein and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.All capitalized terms used herein which are defined in the Loan Agreement shall have the same meaning herein as in the Loan Agreement unless the context clearly indicates otherwise. 2.All references to "National City Bank of Pennsylvania" in the Loan Agreement and each of the other Loan Documents are hereby deleted in their entirety and in their stead is inserted the following: National City Bank, successor by merger to National City Bank of Pennsylvania. 3.The Preamble of the Loan Agreement is hereby deleted in its entirety and in its stead is inserted the following: Agreement, dated the 3rd day of December, 2001, by and among Matthews International Corporation, a Pennsylvania corporation (the "Borrower"), the Banks (as hereinafter defined), Citizens Bank of Pennsylvania, a Pennsylvania banking institution, in its capacity as joint lead arranger and administrative agent for the Banks (in such capacity, the "Agent"), PNC Bank, National Association, a national banking association, in its capacity as joint lead arranger and syndication agent for the Banks (in such capacity, the "Syndication Agent"), and National City Bank, successor by merger to National City Bank of Pennsylvania, in its capacity as documentation agent for the Banks (in such capacity, the "Documentation Agent"). 4.The reference to "One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00)" in the first "WHEREAS" clause of the Loan Agreement is hereby deleted in its entirety and in its stead is inserted the following:"Two Hundred Twenty-Five Million and 00/100 Dollars ($225,000,000.00)". 5.The reference to "Ten Million and 00/100 Dollars ($10,000,000.00)" in the second "WHEREAS" clause of the Loan Agreement is hereby deleted in its entirety and in its stead is inserted the following:"Twenty-Five Million and 00/100 Dollars ($25,000,000.00)". 6.Section 1.01 of the Loan Agreement is hereby amended by inserting the following definitions in the appropriate alphabetical order: "Refunded Swing Line Loans" shall mean as set forth in Section 2.02.1(d) hereof. "Swing Line Lender" shall mean Citizens in its capacity as Swing Line Lender, or any Person serving as a successor Swing Line Lender hereunder. "Swing Line Loan Facility" shall mean as set forth in Section 2.02.1(a) hereof. "Swing Line Loans" shall mean the Loans made by the Swing Line Lender to the Borrower pursuant to Section 2.02.1 hereof. "Swing Line Note" shall mean the Swing Line Note, made by the Borrower to the Swing Line Lender in the form of Exhibit "B.1" attached hereto and made a part hereof, as amended, modified or supplemented from time to time, together with all extensions, renewals, refinancings or refundings in whole or in part. "Swing Line Rate" shall mean an interest rate per annum offered by the Swing Line Lender with respect to the Swing Line Loans, as determined in its sole discretion. "Term Loan Commitment" shall mean, with respect to each Bank, the amount set forth on Schedule 1 attached hereto and made a part hereof as the amount of such Bank’s commitment to make the Term Loan (subject to the terms and conditions of this Agreement).Schedule 1 shall be amended from time to time to reflect any changes to the Term Loan Commitment. 7.Section 1.01 of the Loan Agreement is hereby amended by deleting the following definitions in their entirety and in their stead inserting the following: "Applicable Rate" shall mean, as of the date of determination, the Prime Rate plus the Applicable Prime Margin, the Libor Rate plus the Applicable Libor Margin, the Prime Rate, the Libor Rate plus four-tenths of one percent (.40%), or the Swing Line Rate, as the case may be. "Commitment" shall mean, with respect to each Bank, the amount set forth on Schedule 1 attached hereto and made a part hereof as the amount of each Bank's commitment to make Revolving Credit Loans (and, in the case of the Swing Line Lender, Swing Line Loans) and participate in the issuance of Letters of Credit, as such amount may be modified from time to time pursuant to Section 8.17(A) hereof.Schedule 1 shall be amended from time to time to reflect modifications pursuant to Section 8.17(A) and any other changes to the Commitment of the Banks. "Commitment Percentage" shall mean, with respect to each Bank, the percentage set forth on
